DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Donaghue (U.S. Patent 4,369,689). 
Regarding claim 1, Donaghue (U.S. Patent 4,369,689) teaches a hydrating chamber (figure 3) an accumulation chamber having an upper end and a lower end having a tapered profile (chamber into which material from items 22 and 23 feed is considered the accumulation chamber along with item 30, item 25 is considered a tapered profile); a metering inlet at the upper end that delivers a predetermined amount of ingredients of the accumulation chamber (inlet that feeds material from 21 into item 23); a diverter positioned in the accumulation chamber below the metering inlet (items 24 and 25 is considered reading on a diverter which has an upper surface item 24 and a lower surface 25 spaced apart and below the metering inlet); and a liquid discharge nozzle that is supported by the diverter and extends below a lower surface of the diverter to discharge a pressurized liquid at the ingredients after the ingredients pass the lower surface of the diverter and before the ingredients pass the lower end of the accumulation chamber (see item 28 which extends below item 24 and discharged above the bottom opening of item 30). 
Regarding claim 2, Donaghue teaches further comprising a liquid supply that passes through the diverter and connects to the liquid discharge nozzle (line that extends downwards from item 26 to item 28 that passes through item 24).
Regarding claim 3, Donaghue teaches further comprising: wherein the diverter is held in the accumulation chamber by a plurality of supports and at least one of the plurality of supports is a liquid supply line that connects to the liquid discharge nozzle (items 26, 29, and 27 support item 24 via the line between item 26 and 28, on which item 24 is attached). 
Regarding claim 4, Donaghue teaches wherein the diverter is tapered outwardly as it extends towards the lower surface (item 24 tapers outwardly as it extends towards item 25).

Response to Arguments
The remarks have been considered and are not persuasive. Item 30 of Donaghue is considered part of the accumulation chamber, and the nozzle 28 is positioned above the bottom opening of item 30. Additionally, item 25 is considered reading on a tapered profile. The remarks regarding the remaining claims are based off the rejection of claim 1 and are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuller, U.S. Patent 3,013,525, teaches a nozzle 55 that extends below a diverter 54 in an accumulation chamber 52 that has a tapered bottom portion, the nozzle 55 extending below the diverter but above item 59.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774